Citation Nr: 0622919	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  05-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel







INTRODUCTION

The veteran had active service from February 1941 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Pursuant to the Board's July 2006 grant of a motion to 
advance, this appeal has been advanced on the docket because 
of the veteran's age.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The service medical records include a November 1944 record 
that shows that the veteran was received at the 9th Station 
Hospital in Guadalcanal, Solomon Islands at which time he was 
diagnosed with constitutional psychopathic state, emotional 
instability.  He was discharged in December 1944.  The 
veteran was rendered unfit for combat or tactical duty in 
part because of this diagnosis.  A July 1945 record noted 
that the veteran was previously diagnosed with psychoneurosis 
in December 1944.  A July 1945 Consultation Request and 
Report noted that the veteran reported that he went overseas 
to the Pacific in May 1942, and he saw about six months of 
combat.  He reported that he began to get nervous in March 
1943 in the Solomon Islands; he was also depressed and 
restless during this time.  He was currently upset that he 
was a cook and he wanted to be reassigned.  The examiner 
observed that the veteran had moderate anxiety and that his 
extended hands showed a fine tremor.  The examiner noted that 
the neurological examination was negative.  The examiner 
diagnosed the following:  "[a]nxiety state, moderate, 
chronic, manifested by increased irritability, crying spells 
and restlessness, severe stress of 6 months combat, no 
predisposition and moderately impairing the soldier's 
capacity for further service."  The examiner noted that this 
disorder was in the line of duty resulting from combat.  The 
examiner recommended that the veteran be given his furlough 
and that on his return to camp, he should be given duty 
satisfying to him.  The examiner indicated that if the 
veteran failed to work out, he should be re-evaluated 
neuropsychiatrically.  The examiner added that eventually, 
unless the veteran readjusted, his separation from service 
might have to be seriously considered.  The August 1945 
separation examination report noted that the veteran was 
diagnosed as emotionally unstable in December 1944.  The 
Record of Physical Examination noted a normal psychiatric 
disposition.  The Report of Board of Review noted that there 
was no evidence of a nervous disorder.  It was noted that the 
veteran complained of getting nervous and crying at times 
when someone talked to him, but he reported that the attacks 
were much less frequent.  

In an April 1947 letter, Dr. M.B. reported that the veteran 
had been treated by him from January 1947 to the present for 
"severe nervous instability."

The Board finds that given the veteran's extensive history of 
treatment for a nervous or anxiety disorder during service, 
and Dr. M.B.'s subsequent April 1947 letter showing that the 
veteran continued to suffer from a severe nervous disorder 
after his discharge from service, the veteran should be 
afforded a VA Compensation and Pension examination for 
purposes of determining whether he currently suffers from a 
nervous or anxiety disorder as a result of his military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder, 
including nervous or anxiety disorder, 
that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder exists, and if so, whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to any 
symptomatology documented in the service 
medical records.  Please send the claims 
folder to the examiner for a careful 
review of the records contained therein-
particularly the service medical records.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



